
	
		II
		111th CONGRESS
		2d Session
		S. 3461
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a fair and efficient system to resolve claims
		  of victims for economic injury caused by the Deepwater Horizon incident, and to
		  direct the Secretary of the Interior to renegotiate the terms of the lease
		  known as Mississippi Canyon 252 with respect to claims relating
		  to the Deepwater Horizon explosion and oil spill that exceed existing
		  applicable economic liability limitations.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Acceptance of Offer on
			 Liability and Expedited Claims at Mississippi Canyon 252
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Deepwater Horizon claims resolution
					Sec. 101. Findings and purpose.
					Sec. 102. Definitions.
					Subtitle A—Office of Deepwater Horizon Claims
				Compensation
					Sec. 111. Establishment of Office of Deepwater Horizon Claims
				Compensation.
					Sec. 112. Claimant assistance.
					Sec. 113. Compensation program startup.
					Sec. 114. Authority of Administrator.
					Sec. 115. Advisory Committee on Deepwater Horizon
				Compensation.
					Subtitle B—Deepwater Horizon compensation
				procedures
					Sec. 121. Essential elements of eligible claim.
					Sec. 122. General rule concerning no-fault
				compensation.
					Sec. 123. Filing of claims.
					Sec. 124. Eligibility determinations and claim
				awards.
					Subtitle C—Awards
					Sec. 131. Amount.
					Sec. 132. Payment.
					Sec. 133. Setoffs for collateral source compensation and prior
				awards.
					Sec. 134. Subrogation.
					Subtitle D—Judicial review
					Sec. 141. Judicial review of rules and regulations.
					Sec. 142. Judicial review of award decisions.
					Sec. 143. Other judicial challenges.
					Subtitle E—Effect on other laws
					Sec. 151. Effect on other laws.
					TITLE II—Liability
					Sec. 201. Liability for Deepwater Horizon oil
				spill.
				
			IDeepwater Horizon
			 claims resolution
			101.Findings and
			 purpose
				(a)FindingsCongress
			 finds that—
					(1)the oil spill
			 resulting from the Deepwater Horizon incident has caused major economic damage
			 to the residents of the States bordering the Gulf of Mexico;
					(2)the limits on
			 strict liability imposed by the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
			 seq.) will be exceeded by the claims resulting from the Deepwater Horizon
			 incident; and
					(3)while the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.) places no restrictions on
			 liability for damages from the accident under State law, litigation of such
			 cases may take decades, and consume in litigation expenses funds that could
			 otherwise be used to quickly and efficiently compensate the citizens of the
			 Gulf States for damages resulting from the Deepwater Horizon incident.
					(b)PurposeThe
			 purpose of this title is to create a fair and efficient system for the payment
			 of legitimate present and future claims for damages resulting from the
			 Deepwater Horizon incident.
				102.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Office.
				(2)Advisory
			 CommitteeThe term Advisory Committee means the
			 Advisory Committee on Deepwater Horizon Compensation established under section
			 115(a).
				(3)ClaimThe
			 term claim means any claim, based on any theory, allegation, or
			 cause of action, for damages presented in a civil action or bankruptcy
			 proceeding, directly, indirectly, or derivatively arising out of, based on, or
			 related to, in whole or in part, the effects of the Deepwater Horizon
			 incident.
				(4)ClaimantThe
			 term claimant means a person or State who files a claim under
			 section 123.
				(5)Civil
			 action
					(A)In
			 generalThe term civil action means a civil action
			 filed in Federal or State court, whether cognizable as a case at law, in
			 equity, or in admiralty.
					(B)ExclusionThe
			 term civil action does not include an action relating to any
			 workers’ compensation law.
					(6)Collateral
			 source compensationThe term collateral source
			 compensation means the compensation that a claimant received, or is
			 entitled to receive, from a responsible party as a result of a final judgment,
			 settlement, or other payment for damages that are the source of a claim under
			 section 123, including payments made under the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.).
				(7)Compensation
			 programThe term compensation program means the
			 compensation program established under this title.
				(8)DamagesThe
			 term damages means damages specified in section 131(b), including
			 the cost of assessing those damages.
				(9)Deepwater
			 Horizon incidentThe term Deepwater Horizon incident
			 means the blowout and explosion of the Deepwater Horizon oil rig that occurred
			 on April 20, 2010, and resulting hydrocarbon releases into the
			 environment.
				(10)DepartmentThe
			 term Department means the Department of the Interior.
				(11)FundThe
			 term Fund means the Oil Spill Liability Trust Fund established by
			 section 9509 of the Internal Revenue Code of 1986.
				(12)LawThe
			 term law includes all law, judicial or administrative decisions,
			 rules, regulations, or any other principle or action having the effect of
			 law.
				(13)OfficeThe
			 term Office means the Office of Deepwater Horizon Claims
			 Compensation established under section 111.
				(14)PartiesThe
			 term parties means, with respect to an individual claim, the
			 claimant and the responsible party.
				(15)Person
					(A)In
			 generalThe term person means an individual, trust,
			 firm, joint stock company, partnership, association, insurance company,
			 reinsurance company, or corporation.
					(B)ExclusionsThe
			 term person does not include—
						(i)the
			 United States;
						(ii)a
			 State; or
						(iii)a
			 political subdivision of a State.
						(16)Responsible
			 partyThe term responsible party means a responsible
			 party (as defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2701)) for the Deepwater Horizon incident.
				(17)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(18)StateThe
			 term State means—
					(A)each of the
			 several States of the United States;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico;
					(D)Guam;
					(E)American
			 Samoa;
					(F)the Commonwealth
			 of the Northern Mariana Islands;
					(G)the Federated
			 States of Micronesia;
					(H)the Republic of
			 the Marshall Islands;
					(I)the Republic of
			 Palau; and
					(J)the United States
			 Virgin Islands.
					(19)Successor in
			 interestThe term successor in interest means any
			 person that acquires assets, and substantially continues the business
			 operations, of a responsible party, considering factors that include—
					(A)retention of the
			 same facilities or location;
					(B)retention of the
			 same employees;
					(C)maintaining the
			 same job under the same working conditions;
					(D)retention of the
			 same supervisory personnel;
					(E)continuity of
			 assets;
					(F)production of the
			 same product or offer of the same service;
					(G)retention of the
			 same name;
					(H)maintenance of
			 the same customer base;
					(I)identity of
			 stocks, stockholders, and directors between the asset seller and the purchaser;
			 or
					(J)whether the
			 successor holds itself out as continuation of previous enterprise, but
			 expressly does not include whether the person actually knew of the liability of
			 the responsible party under this title.
					AOffice of
			 Deepwater Horizon Claims Compensation
				111.Establishment
			 of Office of Deepwater Horizon Claims Compensation
					(a)In
			 general
						(1)EstablishmentThere
			 is established within the Department the Office of Deepwater Horizon Claims
			 Compensation, which shall be headed by the Administrator.
						(2)PurposeThe
			 purpose of the Office shall be to provide timely, fair compensation, under the
			 terms specified in this title, on a no-fault basis and in a nonadversarial
			 manner, to persons and State or local governments that have incurred damages as
			 a result of the Deepwater Horizon incident.
						(3)Termination of
			 the OfficeThe Office shall terminate effective not later than 1
			 year following the date of certification by the Administrator that the Fund has
			 neither paid a claim in the previous 1-year period nor has debt obligations
			 remaining to pay.
						(4)ExpensesThe
			 Fund shall be available to the Secretary for expenditure, without further
			 appropriation and without fiscal year limitation, as necessary for any and all
			 expenses associated with the Office, including—
							(A)personnel
			 salaries and expenses, including retirement and similar benefits; and
							(B)all
			 administrative and legal expenses.
							(b)Appointment of
			 Administrator
						(1)In
			 generalThe Administrator of the Office shall be appointed by the
			 President, by and with the advice and consent of the Senate.
						(2)TermThe
			 term of the Administrator shall be 5 years.
						(3)ReportingThe
			 Administrator shall report directly to the Assistant Secretary for Policy,
			 Management, and Budget of the Department.
						(c)Duties of
			 Administrator
						(1)In
			 generalThe Administrator shall be responsible for—
							(A)processing claims
			 for compensation for damages to eligible claimants in accordance with the
			 criteria and procedures established under subtitle B;
							(B)appointing or
			 contracting for the services of such personnel, making such expenditures, and
			 taking any other actions as may be necessary to carry out the responsibilities
			 of the Office, including entering into cooperative agreements with other
			 Federal or State agencies and entering into contracts with nongovernmental
			 entities;
							(C)conducting such
			 audits and additional oversight as necessary to assure the integrity of the
			 compensation program;
							(D)promulgating such
			 rules, regulations, and procedures as may be necessary to carry out this
			 title;
							(E)making such
			 expenditures as may be necessary in carrying out this title;
							(F)excluding
			 evidence and disqualifying or debarring any attorney or other individual or
			 entity who provide evidence in support of the application of the claimant for
			 compensation if the Administrator determines that materially false, fraudulent,
			 or fictitious statements or practices have been submitted or engaged in by the
			 individual or entity; and
							(G)having all other
			 powers incidental, necessary, or appropriate to carrying out the functions of
			 the Office.
							(2)Certain
			 enforcement
							(A)False
			 statementsFor each infraction described in paragraph (1)(F), the
			 Administrator may impose a civil penalty not to exceed $10,000 on any
			 individual or entity found to have submitted or engaged in a materially false,
			 fraudulent, or fictitious statement or practice under this title.
							(B)Other
			 powersThe Administrator shall issue appropriate regulations to
			 carry out paragraph (1)(G).
							(d)Audit and
			 personnel review proceduresThe Administrator shall establish
			 audit and personnel review procedures for evaluating the accuracy of
			 eligibility recommendations of agency and contract personnel.
					112.Claimant
			 assistance
					(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall establish a comprehensive claimant assistance program—
						(1)to publicize and
			 provide information to potential claimants about—
							(A)the availability
			 of benefits for eligible claimants under this title; and
							(B)the procedures
			 for filing claims and for obtaining assistance in filing claims;
							(2)to provide
			 assistance to potential claimants in preparing and submitting claims, including
			 assistance in obtaining the documentation necessary to support a claim;
						(3)to respond to
			 inquiries from claimants and potential claimants;
						(4)to provide
			 training with respect to the applicable procedures for the preparation and
			 filing of claims to persons who provide assistance or representation to
			 claimants, including nonprofit organizations and State and local government
			 entities; and
						(5)to provide for
			 the establishment of a Web site on which claimants may access all relevant
			 forms and information.
						(b)Resource
			 centers
						(1)In
			 generalThe claimant assistance program shall provide for the
			 establishment of resource centers in areas in which there are determined to be
			 large concentrations of potential claimants.
						(2)LocationThe
			 centers shall be located, to the maximum extent practicable, in facilities of
			 the Department or other Federal agencies.
						(c)Attorney’s
			 fees
						(1)In
			 generalNotwithstanding any other provision of law, the
			 representative of an individual may not receive, for services rendered in
			 connection with the claim of an individual under this title, more than 5
			 percent of a final award made (whether by the Administrator initially or as a
			 result of administrative review) on the claim.
						(2)PenaltyAny
			 representative of a claimant who violates this subsection shall be fined not
			 more than the greater of—
							(A)$5,000; or
							(B)twice the amount
			 received by the representative for services rendered in connection with each
			 violation.
							113.Compensation
			 program startup
					(a)Interim
			 regulationsNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall issue interim regulations and procedures for
			 the processing of claims under this title.
					(b)Interim
			 personnel
						(1)In
			 generalThe Secretary and the Assistant Secretary for Policy,
			 Management, and Budget of the Department may make available to the
			 Administrator on a temporary basis such personnel and other resources as may be
			 necessary to facilitate the expeditious startup of the compensation
			 program.
						(2)ContractsThe
			 Administrator may contract with individuals or entities having relevant
			 experience to assist in the expeditious startup of the compensation
			 program.
						(c)Extreme
			 financial hardship claimsIn the final regulations promulgated
			 under section 111(c), the Administrator shall designate categories of claims to
			 be handled on an expedited basis as a result of extreme financial
			 hardship.
					(d)Interim
			 AdministratorUntil an Administrator is appointed and confirmed
			 under section 111(b), the responsibilities of the Administrator under this
			 title shall be performed by the Assistant Secretary for Policy, Management, and
			 Budget of the Department, who shall have all the authority conferred by this
			 title on the Administrator and who shall be considered to be the Administrator
			 for purposes of this title.
					(e)Stay of claims;
			 return to tort system
						(1)Stay of
			 claims
							(A)Pending
			 actionsNotwithstanding any other provision of this title, any
			 claim for damages pending in any Federal or State court for monetary damages
			 related to the Deepwater Horizon incident as of the date of enactment of this
			 Act shall be subject to a stay.
							(B)Future
			 actionsNotwithstanding any other provision of this title, any
			 claim for damages filed in any Federal or State court for monetary damages
			 related to the Deepwater Horizon incident after the date of enactment of this
			 Act shall be subject to a stay 60 days after the date of the filing of the
			 claim, unless the claimant has filed an election to pursue the claim for
			 damages in the Federal or State court under paragraph (2).
							(2)ClaimsTo
			 be eligible for a claim, any person or State that has filed a timely claim
			 seeking a judgment or order for monetary damages related to the Deepwater
			 Horizon incident in any Federal or State court before, on, or after the date of
			 enactment of this Act, shall file with the Administrator and serve on all
			 defendants in the pending court action an election to pursue the claim for
			 damages under this title or continue to pursue the claim in the Federal or
			 State court—
							(A)not later than 60
			 days after the date of enactment of this Act, if the claim was filed in a
			 Federal or State court before the date of enactment of this Act; and
							(B)not later than 60
			 days after the date of the filing of the claim, if the claim is filed in a
			 Federal or State court on or after the date of enactment of this Act.
							(3)StayUntil
			 the claimant files an election under paragraph (2) to continue to pursue the
			 claim in the Federal or State court, the stay under paragraph (1) shall remain
			 in effect.
						(4)Effect of
			 election
							(A)In
			 generalAny claimant that has elected to pursue a claim for
			 damages in Federal or State court under paragraph (2) shall not be eligible for
			 an award for those damages under section 131.
							(B)Stay of
			 claimAny claim seeking a judgment or order for monetary damages
			 relating to the Deepwater Horizon incident in any Federal or State court filed
			 by a claimant that has received a judgment for damages under this title for
			 that claim shall be permanently stayed.
							(5)Effect of
			 operational or nonoperational fund
							(A)Reinstatement
			 of claimsIf, after 270 days after the date of enactment of this
			 Act, the Administrator cannot certify to Congress that the Office is
			 operational and paying claims at a reasonable rate, each person or State that
			 has filed a claim stayed under this subsection may continue the claims of the
			 person or State in the court in which the case was pending prior to the
			 stay.
							(B)Operational
			 officeIf the Administrator subsequently certifies to Congress
			 that the Office has become operational and paying all valid claims at a
			 reasonable rate, any claim in a civil action in Federal or State court that is
			 not actually on trial before a jury that has been impaneled and presentation of
			 evidence has commenced, but before deliberation, or before a judge and is at
			 the presentation of evidence, may, at the option of the claimant, be considered
			 a reinstated claim before the Administrator and the civil action before the
			 Federal or State court shall be null and void.
							(C)Nonoperational
			 officeNotwithstanding any other provision of this title, if the
			 Administrator certifies to Congress that the Office cannot become operational
			 and paying all valid claims at a reasonable rate, all claims that have a stay
			 may be filed or reinstated.
							114.Authority of
			 AdministratorOn any matter
			 within the jurisdiction of the Administrator under this title, the
			 Administrator may—
					(1)issue subpoenas
			 for and compel the attendance of witnesses within a radius of 200 miles;
					(2)administer
			 oaths;
					(3)examine
			 witnesses;
					(4)require the
			 production of books, papers, documents, and other potential evidence;
			 and
					(5)request
			 assistance from other Federal agencies with the performance of the duties of
			 the Administrator under this title.
					115.Advisory
			 Committee on Deepwater Horizon Compensation
					(a)Establishment
						(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator shall establish an Advisory Committee on Deepwater
			 Horizon Compensation.
						(2)Composition and
			 appointment
							(A)In
			 generalThe Advisory Committee shall be composed of 24 members,
			 appointed in accordance with this paragraph.
							(B)Legislative
			 appointments
								(i)In
			 generalThe majority leader of the Senate, the minority leader of
			 the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each appoint 4 members to the
			 Advisory Committee.
								(ii)RepresentationOf
			 the 4 members appointed by each Member under clause (i)—
									(I)2 members shall
			 represent the interests of claimants; and
									(II)2 members shall
			 represent the interests of responsible parties.
									(C)Appointments by
			 AdministratorThe Administrator shall appoint 8 members to the
			 Advisory Committee, who shall be individuals with qualifications and expertise
			 relevant to the compensation program, including experience or expertise in
			 marine or coastal ecology, oil spill remediation, fisheries management,
			 administering compensation programs, or audits.
							(b)DutiesThe
			 Advisory Committee shall advise the Administrator on—
						(1)claims filing and
			 claims processing procedures;
						(2)claimant
			 assistance programs;
						(3)audit procedures
			 and programs to ensure the quality and integrity of the compensation
			 program;
						(4)analyses or
			 research that should be conducted to evaluate past claims and to project future
			 claims under the compensation program; and
						(5)such other
			 matters related to the implementation of this title as the Administrator
			 considers appropriate.
						(c)Operation of
			 Committee
						(1)TermThe
			 term of a member of the Advisory Committee shall be 3 years.
						(2)Chairperson and
			 Vice ChairpersonThe Administrator shall designate a Chairperson
			 and Vice Chairperson of the Advisory Committee from among the members appointed
			 under subsection (a)(2)(C).
						(3)MeetingsThe
			 Advisory Committee shall meet—
							(A)at the call of
			 the Chairperson or a majority of the members of the Advisory Committee;
			 and
							(B)at least—
								(i)4
			 times per year during the first 3 years of the compensation program; and
								(ii)2
			 times per year thereafter.
								(4)Information
							(A)In
			 generalThe Administrator shall provide to the Advisory Committee
			 such information as is necessary and appropriate for the Advisory Committee to
			 carry out this section.
							(B)Other
			 agencies
								(i)In
			 generalOn request of the Advisory Committee, the Administrator
			 may secure directly from any Federal, State, or local department or agency such
			 information as may be necessary to enable the Advisory Committee to carry out
			 this section.
								(ii)Provision of
			 informationOn request of the Administrator, the head of the
			 department or agency described in clause (i) shall furnish such information to
			 the Advisory Committee.
								(5)Administrative
			 supportThe Administrator shall provide the Advisory Committee
			 with such administrative support as is reasonably necessary to enable the
			 Advisory Committee to carry out this section.
						(d)ExpensesA
			 member of the Advisory Committee, other than a full-time Federal employee,
			 while attending a meeting of the Advisory Committee or while otherwise serving
			 at the request of the Administrator, and while serving away from the home or
			 regular place of business of the member, shall be allowed travel and meal
			 expenses, including per diem in lieu of subsistence, as authorized by section
			 5703 of title 5, United States Code, for individuals in the Federal Government
			 serving without pay.
					BDeepwater Horizon
			 compensation procedures
				121.Essential
			 elements of eligible claimTo
			 be eligible for an award under this title for damages, a claimant shall—
					(1)file a claim in a
			 timely manner in accordance with section 123; and
					(2)prove, by a
			 preponderance of the evidence, that the claimant has suffered damages as a
			 result of the Deepwater Horizon incident.
					122.General rule
			 concerning no-fault compensationTo be eligible for an award under this title
			 for damages, a claimant shall not be required to demonstrate that the damages
			 for which the claim is being made resulted from the negligence or other fault
			 of any other person.
				123.Filing of
			 claims
					(a)Eligible
			 claimants
						(1)In
			 generalAny person or State that has suffered damage as a result
			 of the Deepwater Horizon incident may file a claim with the Office for an award
			 with respect to the damage.
						(2)LimitationA
			 claim may not be filed by any person or State under this title for contribution
			 or indemnity.
						(b)Statute of
			 limitationsExcept as otherwise provided in this subsection, if a
			 person or State fails to file a claim with the Office under this section during
			 the 5-year period beginning on the date on which the person or State first
			 discovered facts that would have led a reasonable person to conclude that
			 damage had occurred, any claim relating to the damage, and any other claim
			 related to that damage, shall be extinguished, and any recovery on the damage
			 shall be prohibited.
					(c)Future claims
			 not precludedFiling of a claim under subsection (a) shall not
			 preclude the filing of additional claims for damages arising from the Deepwater
			 Horizon incident that are manifest at a later date.
					(d)Required
			 informationA claim filed under subsection (a) shall be in such
			 form, and contain such information in such detail, as the Administrator shall
			 by regulation prescribe.
					(e)Date of
			 filingA claim shall be considered to be filed on the date that
			 the claimant mails the claim to the Office, as determined by postmark, or on
			 the date that the claim is received by the Office, whichever is the earliest
			 determinable date.
					(f)Incomplete
			 claims
						(1)In
			 generalIf a claim filed under subsection (a) is incomplete, the
			 Administrator shall notify the claimant of the information necessary to
			 complete the claim and inform the claimant of such services as may be available
			 through the claimant assistance program established under section 112 to assist
			 the claimant in completing the claim.
						(2)Time
			 periods
							(A)In
			 generalExcept as provided in subparagraph (B), any time period
			 for the processing of the claim shall be suspended until such time as the
			 claimant submits the information necessary to complete the claim.
							(B)DeadlineIf
			 the information described in subparagraph (A) is not received during the 1-year
			 period beginning on the date of the notification, the claim shall be
			 dismissed.
							124.Eligibility
			 determinations and claim awards
					(a)In
			 general
						(1)Review of
			 claimsThe Administrator shall, in accordance with this section,
			 determine whether each claim filed satisfies the requirements for eligibility
			 for an award under this title and, if so, the value of the award.
						(2)FactorsIn
			 making a determination under paragraph (1), the Administrator shall
			 consider—
							(A)the claim
			 presented by the claimant;
							(B)the factual
			 evidence submitted by the claimant in support of the claim; and
							(C)the results of
			 such investigation as the Administrator may consider necessary to determine
			 whether the claim satisfies the criteria for eligibility established by this
			 title.
							(3)Additional
			 evidence
							(A)In
			 generalThe Administrator may request the submission of evidence
			 in addition to the minimum requirements of section 123 if necessary to make a
			 determination of eligibility for an award.
							(B)CostIf
			 the Administrator requests additional evidence under subparagraph (A), the cost
			 of obtaining the additional evidence shall be borne by the Office.
							(b)Proposed
			 decisions
						(1)In
			 generalNot later than 90 days after the date of the filing of a
			 claim, the Administrator shall provide to the parties a proposed
			 decision—
							(A)accepting or
			 rejecting the claim in whole or in part; and
							(B)specifying the
			 amount of any proposed award.
							(2)FormThe
			 proposed decision shall—
							(A)be in
			 writing;
							(B)contain findings
			 of fact and conclusions of law; and
							(C)contain an
			 explanation of the procedure for obtaining review of the proposed
			 decision.
							(c)Review of
			 proposed decisions
						(1)Right to
			 hearing
							(A)In
			 generalAny party not satisfied with a proposed decision of the
			 Administrator under subsection (b) shall be entitled, on written request made
			 not later than 90 days after the date of the issuance of the decision, to a
			 hearing on the claim of the claimant before a representative of the
			 Administrator.
							(B)TestimonyAt
			 the hearing, the party shall be entitled to present oral evidence and written
			 testimony in further support of the claim.
							(C)Conduct of
			 hearing
								(i)In
			 generalThe hearing shall, to the maximum extent practicable, be
			 conducted at a time and place convenient for the claimant.
								(ii)AdministrationExcept
			 as otherwise provided in this title, in conducting the hearing, the
			 representative of the Administrator shall conduct the hearing in a manner that
			 best determines the rights of the parties and shall not be bound by—
									(I)common law or
			 statutory rules of evidence;
									(II)technical or
			 formal rules of procedure; or
									(III)section 554 of
			 title 5, United States Code.
									(iii)EvidenceFor
			 purposes of clause (ii), the representative of the Administrator shall receive
			 such relevant evidence as the claimant adduces and such other evidence as the
			 representative determines necessary or useful in evaluating the claim.
								(D)Request for
			 subpoenas
								(i)In
			 generalSubject to clause (iv), a party may request a
			 representative of the Administrator to issue a subpoena but the decision to
			 grant or deny the request is within the discretion of the
			 representative.
								(ii)SubpoenasSubject
			 to clause (iii), the representative may issue subpoenas for—
									(I)the attendance
			 and testimony of witnesses; and
									(II)the production
			 of books, records, correspondence, papers, or other relevant documents.
									(iii)PrerequisitesSubpoenas
			 may be issued for documents under this subparagraph only if—
									(I)in the case of
			 documents, the documents are relevant and cannot be obtained by other means;
			 and
									(II)in the case of
			 witnesses, oral testimony is the best way to ascertain the facts.
									(iv)Request
									(I)Hearing
			 processA party may request a subpoena under this subparagraph
			 only as part of the hearing process.
									(II)FormTo
			 request a subpoena, the requester shall—
										(aa)submit the
			 request in writing and send it to the representative as early as practicable,
			 but not later than 30 days, after the date of the original hearing request;
			 and
										(bb)explain why the
			 testimony or evidence is directly relevant to the issues at hand, and a
			 subpoena is the best method or opportunity to obtain the evidence because there
			 are no other means by which the documents or testimony could have been
			 obtained.
										(v)Fees and
			 mileage
									(I)In
			 generalAny person required by a subpoena to attend as a witness
			 shall be allowed and paid the same fees and mileage as are paid witnesses in
			 the district courts of the United States.
									(II)FundThe
			 fees and mileage shall be paid from the Fund.
									(2)Review of
			 written record
							(A)In
			 generalInstead of a hearing under paragraph (1), any party not
			 satisfied with a proposed decision of the Administrator shall have the option,
			 on written request made not later than 90 days after the date of the issuance
			 of the decision, of obtaining a review of the written record by a
			 representative of the Administrator.
							(B)Opportunity to
			 be heardIf a review is requested under subparagraph (A), the
			 parties shall be afforded an opportunity to submit any written evidence or
			 argument that the claimant believes relevant.
							(d)Final
			 decisions
						(1)In
			 generalIf the period of time for requesting review of the
			 proposed decision expires and no request has been filed, or if the parties
			 waive any objections to the proposed decision, the Administrator shall issue a
			 final decision.
						(2)Variance from
			 proposed decisionIf the decision materially differs from the
			 proposed decision, the parties shall be entitled to review of the decision
			 under subsection (c).
						(3)TimingIf
			 the parties request review of all or part of the proposed decision the
			 Administrator shall issue a final decision on the claim not later than—
							(A)180 days after
			 the date the request for review is received, if a party requests a hearing;
			 or
							(B)90 days after the
			 date the request for review is received, if the claimant requests review of the
			 written record.
							(4)ContentThe
			 decision shall be in writing and contain findings of fact and conclusions of
			 law.
						(e)RepresentationA party may authorize an attorney or other
			 individual to represent the party in any proceeding under this title.
					CAwards
				131.Amount
					(a)In
			 generalA claimant that meets the requirements of section 121
			 shall be entitled to an award in an amount equal to the damages specified in
			 subsection (b) sustained as a result of Deepwater Horizon incident.
					(b)Covered
			 damagesFor purposes of subsection (a), covered damages shall be
			 1 or more of the following types of damages (if applicable):
						(1)Real or
			 personal propertyDamages for injury to, or economic losses
			 resulting from destruction of, real or personal property, which shall be
			 recoverable by a claimant who owns or leases that property.
						(2)Subsistence
			 useDamages for loss of subsistence use of natural resources,
			 which shall be recoverable by any claimant who so uses natural resources that
			 have been injured, destroyed, or lost, without regard to the ownership or
			 management of the resources.
						(3)RevenuesDamages
			 equal to the net loss of taxes, royalties, rents, fees, or net profit shares
			 due to the injury, destruction, or loss of real property, personal property, or
			 natural resources, which shall be recoverable by a State or a political
			 subdivision of a State.
						(4)Profits and
			 earning capacityDamages equal to the loss of profits or
			 impairment of earning capacity due to the injury, destruction, or loss of real
			 property, personal property, or natural resources, which shall be recoverable
			 by any claimant.
						(5)Public
			 servicesDamages for net costs of providing increased or
			 additional public services during or after removal activities, including
			 protection from fire, safety, or health hazards, caused by a discharge of oil,
			 which shall be recoverable by a State or a political subdivision of a
			 State.
						132.Payment
					(a)PaymentsNot
			 later than 30 days after a final determination of an award under this title, a
			 claimant that is entitled to an award under this title shall receive the amount
			 of the award through payments from the responsible parties.
					(b)Limitation on
			 transferabilityA claim filed under this title shall not be
			 assignable or otherwise transferable under this title.
					133.Setoffs for
			 collateral source compensation and prior awardsThe amount of an award otherwise available
			 to a claimant under this title shall be reduced by the amount of collateral
			 source compensation.
				134.SubrogationAny person that pays compensation pursuant
			 to this title to any claimant for damages shall be subrogated to all rights,
			 claims, and causes of action the claimant has under any other law.
				DJudicial
			 review
				141.Judicial
			 review of rules and regulations
					(a)Exclusive
			 jurisdictionThe United States Court of Appeals for the District
			 of Columbia Circuit shall have exclusive jurisdiction over any action to review
			 rules or regulations promulgated by the Administrator under this title.
					(b)Period for
			 filing petitionA petition for review under this section shall be
			 filed not later than 60 days after the date notice of the promulgation of the
			 rules or regulations appears in the Federal Register.
					(c)Expedited
			 proceduresThe United States Court of Appeals for the District of
			 Columbia shall provide for expedited procedures for reviews under this
			 section.
					142.Judicial
			 review of award decisions
					(a)In
			 generalAny claimant or responsible party adversely affected or
			 aggrieved by a final decision of the Administrator awarding or denying
			 compensation under this title may petition for judicial review of the
			 decision.
					(b)Period for
			 filing petitionAny petition for review under this section shall
			 be filed not later than 90 days after the date of issuance of a final decision
			 of the Administrator.
					(c)Exclusive
			 jurisdictionA petition for review may only be filed in the
			 United States Court of Appeals for the circuit in which the claimant resides at
			 the time of the issuance of the final order.
					(d)Standard of
			 reviewThe court shall uphold the decision of the Administrator
			 unless the court determines, on review of the record as a whole, that the
			 decision is not supported by substantial evidence, is contrary to law, or is
			 not in accordance with procedure required by law.
					(e)Expedited
			 proceduresThe United States Court of Appeals shall provide for
			 expedited procedures for reviews under this section.
					143.Other judicial
			 challenges
					(a)Exclusive
			 jurisdictionThe United States District Court for the District of
			 Columbia shall have exclusive jurisdiction over any action for declaratory or
			 injunctive relief challenging any provision of this title.
					(b)Period for
			 filing petitionsAn action under this section shall be filed not
			 later than the later of—
						(1)the date that is
			 60 days after the date of enactment of this Act; or
						(2)the date that is
			 60 days after the final action by the Administrator or the Office giving rise
			 to the action.
						(c)Direct
			 appeal
						(1)In
			 generalA final decision in the action shall be reviewable on
			 appeal directly to the Supreme Court.
						(2)AdministrationThe
			 appeal shall be taken by the filing of a notice of appeal not later than 30
			 days, and the filing of a jurisdictional statement not later than 60 days,
			 after the date of the entry of the final decision.
						(d)Expedited
			 proceduresIt is the sense of Congress that the Supreme Court and
			 the United States District Court for the District of Columbia are urged to
			 advance on the docket and otherwise expedite, to the maximum extent
			 practicable, the disposition of an action covered by this section.
					EEffect on other
			 laws
				151.Effect on other
			 lawsThis title shall
			 supersede any Federal or State law to the extent that the law relates to any
			 claim for damages compensated under this title.
				IILiability
			201.Liability for
			 Deepwater Horizon oil spill
				(a)In
			 generalCongress finds that—
					(1)executives of
			 British Petroleum Exploration & Production, Incorporated (referred to in
			 this section as BP) testified before Congress in May 2010 that BP
			 would pay all legitimate claims relating to the Deepwater Horizon explosion and
			 oil spill that exceed existing applicable economic liability
			 limitations;
					(2)a letter from the
			 Group Chief Executive of BP to the Secretaries of Homeland Security and the
			 Interior dated May 16, 2010, evidences an offer of BP to modify the oil and gas
			 leasing contract involved in the Deepwater Horizon incident to incorporate new
			 terms of liability by stating that BP is prepared to pay above $75
			 million on all legitimate claims relating to that
			 explosion and oil spill;
					(3)that offer is
			 acceptable to Congress and to the Secretary of the Interior;
					(4)all documented
			 legitimate claims pursuant to the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
			 seq.) for economic damages relating to the Deepwater Horizon explosion and oil
			 spill should be paid by BP without limit on liability;
					(5)BP should provide
			 to the Federal Government any claims relating to the Deepwater Horizon
			 explosion and oil spill that BP fails to pay; and
					(6)if the Federal
			 Government finds pursuant to the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
			 seq.) that such claims are legitimate under that Act, the claims should be
			 returned to BP for immediate payment.
					(b)Directive to
			 Secretary of the Interior
					(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior (referred to in this section as the Secretary)
			 shall—
						(A)accept the new
			 terms of liability offered by BP in the letter described in subsection (a)(2);
			 and
						(B)consider the oil
			 and gas leasing contract involved in the Deepwater Horizon incident as being
			 amended to reflect those new terms.
						(2)Payment of
			 claims
						(A)In
			 generalAs an inherent condition of the amended lease described
			 in paragraph (1), BP shall present to the Secretary each claim relating to the
			 Deepwater Horizon explosion and oil spill that BP fails to pay.
						(B)Finding of
			 legitimacyAs a further inherent condition of the amended lease,
			 if the Secretary finds a claim described in subparagraph (A) to be legitimate
			 for payment by BP, the claim shall be returned to BP for immediate
			 payment.
						
